UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.000-53165 FSP 303 East Wacker Drive Corp. (Exact name of registrant as specified in its charter) Delaware 20-8061759 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Edgewater Place, Wakefield, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 557-1300 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Preferred Stock, $.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNo X . Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesNo X . Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No . Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesNo X. As of June 30, 2009 the aggregate fair market value of Common Stock held by non-affiliates of the registrant was $0. The number of shares of Common Stock outstanding was 1 and the number of shares of Preferred Stock outstanding was 2,210 as of February 28, 2010. Documents incorporated by reference: None. TABLE OF CONTENTS PART I 1 Item 1. Business. 1 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 8 Item 4. Removed and Reserved. 8 PART II 9 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 15 Item 9A. Controls and Procedures. 15 Item 9A(T). Controls and Procedures. 15 Item 9B. Other information. 16 PART III 17 Item 10. Directors, Executive Officers and Corporate Governance. 17 Item 11. Executive Compensation. 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 19 Item 13. Certain Relationships and Related Transactions, and Director Independence. 20 Item 14. Principal Accounting Fees and Services. 20 PART IV 22 Item 15. Exhibits, Financial Statement Schedules. 22 SIGNATURES 23 Item 1.  Business History Our company, FSP 303 East Wacker Drive Corp., which individually or together with its subsidiary, we refer to as the Company, we or our, is a Delaware corporation formed to purchase, own and operate a twenty-eight story multi-tenant office tower containing approximately 859,187 rentable square feet of office and retail space and a 294-stall underground parking garage located in downtown Chicago, Illinois, which we refer to as the Property.The Company operates in a manner intended to qualify as a real estate investment trust, or REIT, for federal income tax purposes. The Company was organized in December 2006 by FSP Investments LLC (member, FINRA and SIPC), a wholly-owned subsidiary of Franklin Street Properties Corp., which we refer to as Franklin Street (NYSE Amex: FSP).FSP Investments LLC acted as a real estate investment firm and broker/dealer with respect to (a) the organization of the Company, (b) the acquisition of the Property by the Company and (c) the sale of equity interests in the Company. The Company purchased the Property from an unaffiliated third party for $167,000,000 on January 5, 2007.The purchase price, which was determined based on arm’s-length negotiations, was financed entirely by a loan from Franklin Street collateralized by a first mortgage, which we refer to as the Acquisition Mortgage Loan.The Acquisition Mortgage Loan was repaid in its entirety on December 27, 2007 from the proceeds of the sale of equity interests in the Company.Total interest and loan fees incurred on the Acquisition Mortgage Loan were approximately $13,810,000.The Company acquired the Property through FSP 303 East Wacker Drive LLC, a wholly-owned subsidiary of the Company.The sole business of FSP 303 East Wacker Drive LLC is to own and operate the Property. The Company commenced operations in January 2007. Franklin Street holds the sole share of the Company’s common stock, $.01 par value per share, which we refer to as the Common Stock.Between February 2007 and December 2007, FSP Investments LLC completed the sale on a best efforts basis of 2,210 shares of the Company’s preferred stock, $.01 par value per share, which we refer to as the Preferred Stock.We sold the Preferred Stock in a private placement offering to “accredited investors” within the meaning of Regulation D under the Securities Act of 1933.Between February 7, 2007 and December 27, 2007, the Company held 17 investor closings, at each of which shares of Preferred Stock were sold and funds were received.On December 27, 2007, Franklin Street purchased 965.75 shares of Preferred Stock (approximately 43.7%) of the Company for consideration totaling $82,813,000, representing $96,575,000 at the offering price net of commissions of $7,726,000 and fees of $6,036,000 that were excluded.Prior to purchasing any shares of Preferred Stock, Franklin Street agreed to vote any shares held by it on any matter presented to the holders of Preferred Stock in a manner that approximates as closely as possible the votes cast in favor of and opposed to such matter by the holders of the Preferred Stock other than Franklin Street and its affiliates.For purposes of determining how Franklin Street votes its shares of Preferred Stock, abstentions and non-votes by stockholders other than Franklin Street are not considered.Funds from each individual closing were used to repay the Acquisition Mortgage Loan and associated fees as well as other expenses payable to Franklin Street’s wholly-owned subsidiary, FSP Investments LLC.The use of proceeds from the offerings of Preferred Stock, including for payments to Franklin Street and its affiliates, is set forth in the table below: Use of proceeds: Type Affiliate paid Amount Operating/Capital Reserve (1) $ Organizational, Offering and Other Expenditures for the Company(2) FSP Investments LLC City of Chicago Transfer Taxes Selling Commissions(3) FSP Investments LLC Acquisition-Related Costs: Purchase Price of the Property(4) Franklin Street Properties Corp. Loan Fee Paid to Franklin Street (5) Franklin Street Properties Corp. Acquisition Fee(6) FSP Investments LLC Total Uses of Gross Offering Proceeds $ 1 (1) The Operating/Capital Reserve proceeds were retained by the Company for operating and capital uses. (2) Organizational, Offering and Other Expenditures were paid for various expenses, including legal, accounting, appraisal, engineering and organizational expenses allocable to the offering, incurred in connection with the organization and syndication of the Company. (3) Selling Commissions were paid to FSP Investments LLC, as Selling Agent. (4) The Purchase Price of the Property was financed by the Acquisition Mortgage Loan, which was repaid from proceeds of the offering. (5) The Loan Fee paid to Franklin Street was a fee (or points) in the amount of $7,154,438 payable to Franklin Street to obtain the Acquisition Mortgage Loan to purchase the Property.The Acquisition Mortgage Loan was in an original principal amount equal to the purchase price of the Property, and had a term of two years, which was pre-payable at any time without premium or penalty and carried an interest rate equal to the rate payable by Franklin Street on borrowings under its line of credit with its bank. (6) The Acquisition Fee was paid for various services related to the purchase of the Property. Transactions between the Company and Franklin Street and/or its affiliates were entered into without the benefit of arm’s-length bargaining and involved conflicts of interest.Although Franklin Street sponsors the syndication of other REITs similar to the Company and has in the past acquired some of those REITs, Franklin Street is under no obligation to acquire or to offer to acquire the Company or the outstanding shares of Preferred Stock, and any acquisition transaction would need to be approved by the Company’s stockholders and the boards of directors of Franklin Street and the Company.Please see Part “III, Item 13. Certain Relationships and Related Transactions, and Director Independence”. Our Business Our sole business is to own and operate the Property and we do not intend to invest in or purchase any additional properties.We derive rental revenue from income paid to us by the tenants of the Property.Asset and property management services are provided by third parties. The Property was completed in 1979 and is a twenty-eight story multi-tenant office tower located in downtown Chicago, Illinois containing approximately 859,187 rentable square feet of office and retail space and a 294-stall underground parking garage. The Property underwent a re-measurement of space in 2002.This re-measurement concluded that the rentable space in the Property could be increased from approximately 838,943 square feet to approximately 859,187 square feet.This Annual Report on Form 10-K makes reference to the more recently determined 859,187 square foot number in all of its general descriptions of the Property and at this time, lease statistics are based on 842,717 square feet.Management believes that the potential exists in the future to gain greater amounts of rental income from leasing this extra space and intends to do so.However, the Company also believes that any such potential gains will not come immediately as existing tenants and their respective leases are mostly based upon the previous 838,943 square foot measurement.Accordingly, principally all tenant and lease descriptions set forth in this Annual Report on Form 10-K reflect the terms and conditions of the respective lease documents, which generally are based on the 838,943 square foot measurement instead of the 859,187 square foot number. The Property, formerly known as Three Illinois Center, is part of the multi-building, mixed-use development known as Illinois Center, which includes office buildings, hotels, residential buildings, and a large athletic club.The Property was preceded in construction by One and Two Illinois Center, which were developed in 1970 and 1972, respectively.The three towers share an aluminum and glass design that is characteristic of contemporary international style, distinguished by a curtain wall of bronze-finished aluminum and reflective glass.The Property is located in Chicago’s East Loop submarket on the eastern portion of the development along the southern edge of the Chicago River. The office component of the Property is separated into low-rise, mid-rise and high-rise sections. Thefirst floor, or Plaza, has three elevator banks, each containing five passenger elevators and a freight elevator which services the 27 floors of office space.An additional elevator is also provided at the Plaza level for direct access to the parking garage and Concourse.Access to the Concourse level from the Plaza level is provided by an escalator system.Access to the Plaza level from street-level is provided by entrances on the West and East sides of the Property and emergency exits on the south end. 2 The Property was approximately 74% leased as of December 31, 2009 to a diverse group of tenants with staggered lease expirations. Management believes that any tenant that leases 10% or more of the Property’s rentable space is material. The largest tenant is KPMG LLP, or KPMG, which leases 259,090 square feet (approximately 30%) of the Property’s rentable space through August 2012. AECOM USA, Inc., or AECOM USA leases 104,086 square feet (approximately 12%) of the Property’s rentable space through September 2014. KPMG is one of the largest accounting firms in the world and AECOM USA is a wholly-owned subsidiary of AECOM Technology Corporation, a provider of professional, technical and management support services (NYSE: ACM), which has guaranteed AECOM USA’s obligations under the lease. No other tenant leases 10% or more of the Property’s rentable space. On February 16, 2009, KPMG notified the Company that it will be relocating to a different property location following the expiration of its lease on August 31, 2012. Management has been planning for this vacancy since it received notice and, with more than two years remaining on KPMG’s lease, will continue to aggressively work with its local leasing team to find a replacement tenant (or tenants). On December 31, 2008, AECOM USA notified the Company that it would be exercising its early termination option on a portion of the 10th floor. On October 1, 2009, AECOM USA’s total leased space was reduced from 117,379 square feet to its current use of 104,086 square feet, or approximately 12% of the Property’s total leasable space. This reduction represented approximately 2% of the Property’s total leasable space. As of December 31, 2009, 32 tenants were leasing space at the Property. AECOM USA was previously known as Consoer Townsend Environdyne Engineers, Inc., or CTE. Effective December 11, 2008, CTE assigned its lease at the Property to AECOM USA. AECOM USA is and CTE was a wholly-owned subsidiary of AECOM Technology Corporation. In general, office leases at the Property are structured on a triple-net (NNN) basis with respect to expenses, so that the tenant is responsible for its respective pro-rata percentage of expenses.In general, concourse level (lower level) retail tenants have full service gross rent leases under which gross rent includes expenses. FSP Property Management LLC, a wholly-owned subsidiary of Franklin Street, provides the Company with asset management and financial reporting services.The asset management agreement between the Company and FSP Property Management LLC requires the Company to pay FSP Property Management LLC a monthly fee equal to one-half of one percent (0.5%) of that month’s gross revenues of the Property.The asset management agreement between the Company and FSP Property Management LLC may be terminated by either party without cause at any time, upon at least thirty (30) days written notice. Hines Interests Limited Partnership provides the Company with day-to-day property management, construction management and leasing services relating to the operation of the Property.Hines Interests Limited Partnership is a third-party service provider that is not related to or affiliated with Franklin Street.The management agreement between the Company and Hines Interests Limited Partnership requires the Company to pay Hines Interests Limited Partnership a monthly fee equal to two and one-half percent (2.5%) of the net operating receipts collected in the preceding month.The management agreement between the Company and Hines Interests Limited Partnership is for a term of five years ending in December 2011 and may be terminated for cause. Investment Objectives The Company's investment objectives are to (i) obtain cash available to pay dividends through rental receipts from operations of the Property, (ii) have that cash increase over time as a result of rental rate step increases in existing leases and new leasing activity in currently vacant space, (iii) have that cash potentially increase over time if rental rates increase for new leases, (iv) provide a return of capital to holders of our Preferred Stock if we obtain permanent mortgage financing or another capital event occurs, (v) provide increased equity in the Property to our holders of Preferred Stock as a result of potential appreciation in market value, and (vi) preserve and protect the capital invested by the holders of our Preferred Stock.We cannot be sure of meeting our objectives. Our policy is not to make loans to other persons, not to invest in the securities of other issuers for the purpose of exercising control, not to underwrite the securities of other issuers, not to offer securities in exchange for property and not to purchase or otherwise reacquire our securities.These policies may be changed by our directors without a vote of the holders of shares of our Preferred Stock. We have issued our shares of Preferred Stock in the offering described above.No additional shares of Preferred Stock are authorized by our charter, and authorization of any increase in the number of authorized shares or the creation of any new series or class of stock would require the affirmative vote of the holders of 66.67% of the outstanding shares of Preferred Stock. We intend to dispose of the Property at such time that our directors determine that we have achieved our investment objectives.We do not intend to reinvest the proceeds of any such disposition.We also do not intend to list our shares of Preferred Stock on an exchange and therefore do not expect any trading market to develop in such shares. 3 We have the right to obtain a permanent mortgage loan and a line of credit as described below. Permanent Mortgage Loan Management believes that the Property has the potential for increased occupancy and rental rates in the future and, assuming that such increases occur, our management believes that the holders of our Preferred Stock could benefit, in the form of a partial return of capital that produces a positive total return on their original investment, from either the Company’s obtaining some level of permanent mortgage debt financing, which we refer to as the Permanent Mortgage Loan, or the sale of the Property or a merger transaction at such time.Management believes that the Permanent Mortgage Loan, if obtained in an amount and on terms considered favorable relative to the current and anticipated future performance of the Property, could benefit the holders of our Preferred Stock by providing them with a return of a portion of their original capital investment in the Company and by decreasing the amount of their remaining capital investment in the Company.Assuming that the value of the Property appreciates over time and that the Property is ultimately sold for such appreciated value, management believes that the Permanent Mortgage Loan could provide the holders of our Preferred Stock with a leveraged rate of return on their remaining capital investment in the Company that could be enhanced over the rate of return without the Permanent Mortgage Loan.However, there can be no assurance that the Property will appreciate in value over time or that the Company will be able to obtain the Permanent Mortgage Loan on terms considered favorable relative to the current and anticipated future performance of the Property, especially during this period of reduced lending activity.Subject to any contrary REIT requirements (or any Property-specific current or anticipated future capital needs requirements in the case of the Permanent Mortgage Loan only), any proceeds from the closing of the Permanent Mortgage Loan, the sale of the Property or a merger transaction would be distributed to the holders of our Preferred Stock and Common Stock in accordance with our charter. The Company has the right, in its sole and absolute discretion and without the consent of any holder of shares of our Preferred Stock, to obtain the Permanent Mortgage Loan.Although the Company has no obligation to obtain the Permanent Mortgage Loan, if the Company decides to obtain the Permanent Mortgage Loan, the Company will have the right, in its sole and absolute discretion and without the consent of any holder of shares of our Preferred Stock, to negotiate all of the terms and conditions of the Permanent Mortgage Loan and any refinancing thereof including, without limitation, the timing of the closing and funding, the identity of the lender, the principal amount, the interest rate, the maturity and the security.As of February 28, 2010, the Company had neither sought nor obtained the Permanent Mortgage Loan. Revolving Line of Credit Given the amount of space that needs to be leased at the Property and the potential for significant tenant improvement allowances and leasing commissions, it is possible that we may need to borrow funds in the future.The Company may, without the consent of any holder of shares of our Preferred Stock, obtain a revolving line of credit of up to $66,800,000 on commercially reasonable terms to be used for capital improvements or to pay operating expenses of the Property, if needed.As of February 28, 2010, the Company had neither sought nor obtained a line of credit. Competition The economy in the United States is continuing to experience significant disruptions, including high levels of unemployment, the failure and near failure of a number of large financial institutions, reduced liquidity and increased credit risk premiums for a number of market participants.Economic conditions may be affected by numerous factors, including but not limited to, inflation and employment levels, energy prices, recessionary concerns, changes in currency exchange rates, the availability of debt and interest rate fluctuations.Management believes that the current disruptions have negatively impacted our ability to lease vacant space at the Property.These disruptions may continue or worsen in the future.At this time, we cannot predict the extent or duration of any negative impact that the current disruptions in the U.S. economy will have on our business and, more specifically, on our efforts to lease vacant space at the Property. The Property is a multi-tenant office tower located in the East Loop office submarket in downtown Chicago, Illinois.The Property is competing against the other office buildings which are or may become available in the general area in which the Property is located and which may be priced at rental levels lower than those for space in the Property or which may otherwise be more attractive to tenants.In order to lease existing vacancy, the Property must be competitive, in regards to cost and amenities, with other buildings of similar use near our location.Some of our competitors may have significantly more resources than we do and may be able to offer more attractive rental rates or services.On the other hand, some of our competitors may be smaller or have lower fixed overhead costs, less cash or other resources that make them willing or able to accept lower rents in order to maintain a certain occupancy level.If, at any time, there is no existing significant competition 4 for the Property, our competitors may decide to enter the market and build new buildings to compete with our Property.Our competition is not only with other developers, but also with property users who choose to own their building and larger market forces (including the current disruptions in the U.S. economy described above, changes in interest rates and tax treatment) that increase competition among landlords for quality tenants and individual decisions beyond our control.Given that the Property is a multi-tenant office tower that is leased to a diverse group of office and retail tenants with staggered lease expirations, we cannot predict which competitive factors will be relevant to prospective future tenants at this time. Management believes that the position of the Property within the East Loop office market is strong and management is optimistic that the existing vacant space will ultimately be leased to new tenants. In order to further improve the Property’s position in Chicago’s office market, management has been searching for cost effective enhancements to the Property.Management is currently reviewing the benefits of aesthetic upgrades to the lobby and other potential first impression improvements.Recently, management directed the completion of a new fitness center at the Property.Located on the second floor and commanding a unique view of the Navy Pier and Lake Michigan, management believes that the new fitness center has been very well received by existing tenants and could help to attract new tenants to the Property.In addition, the Company recently signed a lease with a restaurant on the concourse level and added a lounge area to the concourse level. Employees We had no employees as of December 31, 2009. Available Information We are subject to the informational requirements of the Securities Exchange Act of 1934, and, in accordance therewith, we file reports and other information with the Securities and Exchange Commission (SEC).This Annual Report on Form 10-K and other reports and other information we file can be inspected and copied at the SEC Public Reference Room at treet, N.E., Washington, D.C. 20549 on official business days during the hours of 10:00am to 3:00 pm.Such reports, proxy and information statements, if any, and other information about issuers that file electronically with the SEC may also be obtained from the web site that the SEC maintains at http://www.sec.gov.Further information about the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. We will make available and voluntarily provide, free of charge upon written request at the address on the cover of this Annual Report on Form 10-K, a copy of our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish such material to, the SEC.We do not maintain a website. Item 1A.  Risk Factors Not applicable. Item 1B.  Unresolved Staff Comments Not applicable. Item 2.  Properties Set forth below is information regarding the Property as of December 31, 2009: AnnualRentRevenue Date of Approx. Percent Number FortheYearEnded Property Location Purchase SquareFeet Leased of Tenants NameofMajorTenants December 31, 2009 303 East Wacker Drive 1/5/2007 74% 32 KPMG LLP $ Chicago, Illinois 60601 AECOM USA $ The average effective annual rent per leased square foot for the years ended December 31, 2009 and 2008 was $18.13 and $17.52, respectively. 5 We acquired the Property on January 5, 2007 through a limited liability company, all of whose equity interest is owned, directly or indirectly, by the Company.In the opinion of our management, the Property is adequately covered by insurance.The Property is not currently encumbered by any mortgage indebtedness. The Property was completed in 1979 and is a twenty-eight story multi-tenant office tower located in downtown Chicago, Illinois containing approximately 859,187 rentable square feet of office and retail space and a 294-stall underground parking garage. The Property underwent a re-measurement of space in 2002.This re-measurement concluded that the rentable space in the Property could be increased to approximately 859,187 square feet.This Annual Report on Form 10-K makes reference to the more recently determined 859,187 square foot number in all of its general descriptions of the Property and at this time, lease statistics are based on 842,717 square feet.Management believes that the potential exists in the future to gain greater amounts of rental income from leasing this extra space and intends to do so.However, the Company also believes that any such potential gains will not come immediately as existing tenants and their respective leases are predominately based upon the previous 838,943 square foot measurement.Accordingly, all tenant and lease descriptions set forth in this Annual Report on Form 10-K reflect the terms and conditions of the respective lease documents, which generally are based on the 838,943 square foot measurement instead of the 859,187 square foot number. The following table reflects certain information for the leases that are expiring over the next ten years: Annualized Annualized Number RentsbyYear RentsbyYear of Leases SquareFeet of Lease of Lease Year Expiring Expiring Expiration(1) Expiration 7 $ % 2 % 4 % 4 % 4 % 4 % 3 % 3 % 1 % 1 % 1 % Total 34 $ % Reflects the annualized contractual minimum rental income from non-cancelable leases at December 31, 2009. Below is certain information with respect to the Property’s tenants and leases. Tenants The Property was approximately 74% leased as of December 31, 2009 to a diverse group of tenants with staggered lease expirations. Management believes that any tenant that leases 10% or more of the Property’s rentable space is material. The largest tenant is KPMG LLP, or KPMG, which leases 259,090 square feet (approximately 30%) of the Property’s rentable space through August 2012. AECOM USA, Inc., or AECOM USA leases 104,086 square feet (approximately 12%) of the Property’s rentable space through September 2014. KPMG is one of the largest accounting firms in the world and AECOM USA is a wholly-owned subsidiary of AECOM Technology Corporation, a provider of professional, technical and management support services (NYSE: ACM), which has guaranteed AECOM USA’s obligations under the lease. No other tenant leases 10% or more of the Property’s rentable space. On February 16, 2009, KPMG notified the Company that it will be relocating to a different property location following the expiration of its lease on August 31, 2012. Management has been planning for this vacancy since it received notice and, with more than two years remaining on KPMG’s lease, will continue to aggressively work with its local leasing team to find a replacement tenant (or tenants). On December 31, 2008, AECOM USA notified the Company that it would be exercising its early termination option on a portion of the 10th floor. On October 1, 2009, AECOM USA’s total leased space was reduced from 117,379 square feet to its current use of 104,086 square feet, or approximately 12% of the Property’s total leasable space. This reduction represented approximately 2% of the Property’s total leasable space. As of December 31, 2009, 32 tenants were leasing space at the Property. AECOM USA was previously known as Consoer Townsend Environdyne Engineers, Inc., or CTE. Effective December 11, 2008, CTE assigned its lease at the Property to AECOM USA. AECOM USA is and CTE was a wholly-owned subsidiary of AECOM Technology Corporation. 6 Leases In general, office leases at the Property are structured on a triple-net (NNN) basis with respect to expenses, so that the tenant is responsible for its respective pro-rata percentage of expenses.In general, concourse level (lower level) retail tenants have full service gross rent leases under which gross rent includes expenses. KPMG LLP KPMG is currently the largest tenant of the Property and leases eight full floors containing 259,090 net rentable square feet, which amount translates into approximately 30% of the building as of December 31, 2009.The lease commenced in August 1997 with a fifteen-year term that expires on August 31, 2012.On January 30, 2008 KPMG signed a lease for an additional 30,402 rentable square feet, which commenced on May 1, 2008 and also expires on August 31, 2012.On February 16, 2009, KPMG notified the Company that it will be relocating to a different property location following the expiration of its lease on August 31, 2012.Management has been planning for this vacancy since it received notice and, with more than two years remaining on KPMG’s lease, will continue to aggressively work with its local leasing team to find a replacement tenant (or tenants). Option to Renew As long as KPMG is not in default of its lease obligations, KPMG has two consecutive options to extend the expiration date of the lease for five years each for a total of ten years.KPMG must exercise each option with at least 12 months' prior notification to landlord.The monthly base rental rate for each option will be the prevailing market rental rate, as agreed by tenant and landlord, existing at the time of notification.KPMG has the right to renew for its entire space or a portion of its space as long as the space is contiguous and includes at least one full floor. Options to Expand As long as KPMG is not in default of its lease obligations, KPMG has an option to expand onto a portion of the twelfth floor at prevailing market rental rates, as agreed by tenant and landlord, existing at the time of notification.KPMG also has a continuing right of first refusal (“ROFR”) to lease any or all space in the mid-rise elevator bank and floors 21 and 23.The ROFR expires two years prior to the expiration of the lease. Other Options As long as KPMG is not in default of its lease obligations, KPMG has exclusive rights to exterior and interior signage.As long as KMPG is the largest tenant, KPMG has exclusive rights to exterior signage and naming rights of the building.KPMG also has the right to prevent the landlord from leasing space to a specific list of public accounting competitors, any schools and certain governmental agencies.KPMG has the right to lease storage space not exceeding 7,500 square feet at pre-determined rental rates.Although the original terms of the lease included options to reduce the amount of space and included early termination options, those options have expired and KPMG does not have any remaining options to terminate the lease in part or in its entirety. AECOM USA, Inc. AECOM USA is currently the second largest tenant of the Property and leases three full floors and portions of two floors containing 104,086 net rentable square feet, which amount translates into approximately 12% of the building.The lease commenced in January 1996 and expires on September 30, 2014.The lease is guaranteed by AECOM Technology Corporation. 7 Option to Renew As long as AECOM USA is not in default of its lease obligations, AECOM USA has two consecutive options to extend the expiration date of the lease for five years each, for a total of ten years.In order to exercise an option, AECOM USA must give at least nine months' prior notification to the landlord, but such notice may not be given earlier than 12 months prior to expiration of the lease.The monthly base rental rate for each option will be the prevailing market rental rate, as reasonably determined by the landlord. AECOM USA has the right to renew as long as the renewal includes not less than 50% of the total space leased. Options to Expand As long as AECOM USA is not in default of its lease obligations, AECOM USA has a continuing right of first offer (“ROFO”) on certain space, including floors 4, 7, 10 and 12.The monthly base rental rate for the ROFO will be the prevailing market rental rate as reasonably determined by the landlord.The ROFO expires two years prior to the expiration of the lease. Additional Operating Data Additional information regarding the amount of the Property’s annual realty taxes and insurance can be found in the Statements of Operations that are included with this Form 10-K.Additional information regarding the Property’s Federal tax basis, rate, method and life claimed for purposes of depreciation can be found in the Notes to Consolidated Financial Statements that are included with this Annual Report on Form 10-K. Item 3.  Legal Proceedings There are no material legal proceedings to which the Company is a party. The Company from time to time may be involved in lawsuits including, but not limited to, lawsuits relating to the real property it owns for liability for slips and falls, damage to automobiles in the parking garage, minor theft or similar matters.The Company expects that most of these suits will be covered by insurance, subject to customary deductions.In addition, in the ordinary course of business, the Company may become involved in litigation to collect rents or other income due to it from tenants. Item 4. Removed and Reserved 8 PART II Item 5.  Market For Registrant’s Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities There is no established public trading market for the Company’s Common Stock or Preferred Stock. As of February 28, 2010, Franklin Street was the sole holder of record of the Common Stock and there were 821 holders of record of the Preferred Stock.This computation is based upon the number of record holders reflected in our corporate records.The final sale of Preferred Stock occurred on December 27, 2007 and following that date no further distributions have been or will be declared on the Common Stock. Set forth below are the distributions made to the holders of our Preferred Stock in respect of each quarter during the past two fiscal years.Distributions are determined based on the Company’s Board of Directors’ review of cash available for distribution and distribution requirements necessary for the Company to continue to qualify as a real estate investment trust. We cannot guarantee the future payment of dividends or the amount of any such dividends.See the Notes to Consolidated Financial Statements that are included with this Annual Report on Form 10-K for additional information.There were no dividends on Common Stock during this period. Distributions paid to Quarter Preferred Ended Stockholders March 31, 2008 $ June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 The following schedule summarizes tax components of the distributions paid for the period ended December 31: (in thousands) Preferred % Preferred % Ordinary income $ 58% $ 77% Return of Capital 42% 23% Total $ 100% $ 100% The Company does not have an equity compensation plan or any outstanding stock options or other securities convertible into the Company’s Common Stock. Item 6.  Selected Financial Data Not applicable. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report.Historical results and percentage relationships set forth in the financial statements, including trends which might appear, should not be taken as necessarily indicative of future operations.The following discussion and other parts of this Annual Report on Form 10-K may also contain forward-looking statements based on current judgments and current knowledge of management, which are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those indicated in such forward looking statements.Accordingly, readers are cautioned not to place undue reliance on forward-looking statements.Investors are cautioned that our forward-looking statements involve risks and uncertainty, including without limitation, economic conditions in the United States and in the market where we own the Property, continued disruptions in the debt markets, risks of a lessening of demand for the type of real estate owned by us, changes in government regulations, and expenditures that cannot be anticipated such as utility rate and usage increases, unanticipated repairs, additional staffing, insurance increases and real estate tax valuation reassessments.Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.We may not update any of the forward-looking statements after the date this Annual Report on Form 10-K is filed to conform them to actual results or to changes in our expectations that occur after such date, other than as required by law. Overview We own, and operate a twenty-eight story multi-tenant office tower containing approximately 859,187 rentable square feet of office and retail space and a 294-stall underground parking garage located in downtown Chicago, Illinois, which we refer to as the Property.We operate in one business segment, which is real estate operations, and own a single property.Our real estate operations involve real estate rental operations, leasing services and property management services.The main factor that affects our real estate operations is the broad economic market conditions in the United States and, more specifically, the economic conditions in Chicago, Illinois, the relevant submarket.These market conditions affect the occupancy levels and the rent levels on both a national and local level.We have no influence on national or local market conditions. Trends and Uncertainties The economy in the United States is continuing to experience significant disruptions, including high levels of unemployment, the failure and near failure of a number of large financial institutions, reduced liquidity and increased credit risk premiums for a number of market participants.Economic conditions may be affected by numerous factors, including but not limited to, inflation and employment levels, energy prices, recessionary concerns, changes in currency exchange rates, the availability of debt and interest rate fluctuations.The current disruptions in the U.S. economy have affected real estate values, occupancy levels and property income levels and may continue or worsen in the future.We believe that the current disruptions in the U.S. economy have negatively impacted our ability to lease vacant space at the Property.At this time, we cannot predict the extent or duration of that this negative impact will have on our business and, more specifically, on our efforts to lease vacant space and to obtain the Permanent Mortgage Loan. Real Estate Operations The Property was approximately 74% leased as of December 31, 2009 to a diverse group of tenants with staggered lease expirations. Management believes that any tenant that leases 10% or more of the Property’s rentable space is material. The largest tenant is KPMG LLP, or KPMG, which leases 259,090 square feet (approximately 30%) of the Property’s rentable space through August 2012. AECOM USA, Inc., or AECOM USA leases 104,086 square feet (approximately 12%) of the Property’s rentable space through September 2014. KPMG is one of the largest accounting firms in the world and AECOM USA is a wholly-owned subsidiary of AECOM Technology Corporation, a provider of professional, technical and management support services (NYSE: ACM), which has guaranteed AECOM USA’s obligations under the lease. No other tenant leases 10% or more of the Property’s rentable space. On February 16, 2009, KPMG notified the Company that it will be relocating to a different property location following the expiration of its lease on August 31, 2012. Management has been planning for this vacancy since it received notice and, with more than two years remaining on KPMG’s lease, will continue to aggressively work with its local leasing team to find a replacement tenant (or tenants). On December 31, 2008, AECOM USA notified the Company that it would be exercising its early termination option on a portion of the 10th floor. On October 1, 2009, AECOM USA’s total leased space was reduced from 117,379 square feet to its current use of 104,086 square feet, or approximately 12% of the Property’s total leasable space. This reduction represented approximately 2% of the Property’s total leasable space. As of December 31, 2009, 32 tenants were leasing space at the Property. AECOM USA was previously known as Consoer Townsend Environdyne Engineers, Inc., or CTE. Effective December 11, 2008, CTE assigned its lease at the Property to AECOM USA. AECOM USA is and CTE was a wholly-owned subsidiary of AECOM Technology Corporation. 10 It is difficult for management to predict what will happen to occupancy and rents in the future because the need for space and the price tenants are willing to pay are tied to both the local economy and to the larger trends in the national economy, such as job growth, interest rates, the availability of credit and corporate earnings, which in turn are tied to even larger macroeconomic and political factors, such as recessionary concerns, volatility in energy pricing and the risk of terrorism.In addition to the difficulty of predicting macroeconomic factors, it is difficult to predict how our local market or tenants (existing and potential) will suffer or benefit from changes in the larger economy.In addition, because the Property is in a single geographical market, these macroeconomic trends may have a different effect on the Property and on its tenants (existing and potential), some of which may operate on a national level.Although we cannot predict how long it will take to lease vacant space at the Property or what the terms and conditions of any new leases will be, we expect to sign new leases at then-current market rates which may be below the expiring rates. For the three months ended December 31, 2009, we believe that vacancy rates continued to increase and that rental rates continued to decrease for buildings in Chicago’s East Loop office market.This trend may continue or improve in the future.Continuing economic turmoil has slowed the pace of leasing activity in the Chicago office market and will likely prolong the time it takes to lease the vacant space at the Property. Management believes that the position of the Property within the East Loop office market is strong and management is optimistic that the existing vacant space will ultimately be leased to new tenants. In order to further improve the Property’s position in Chicago’s office market, management has been searching for cost effective enhancements to the Property.Management is currently reviewing the benefits to aesthetic upgrades to the lobby and other potential first impression improvements.Recently, management directed the completion of a new fitness center at the Property.Located on the second floor and commanding a unique view of the Navy Pier and Lake Michigan, management believes that the new fitness center has been very well received by existing tenants and could help to attract new tenants to the Property.In addition, the Company has previously added a restaurant on the concourse level and added a lounge area to the concourse level. Given the current economic downturn, the potential for any of our tenants to default on its lease or to seek the protection of bankruptcy laws has increased.If any of our tenants defaults on its lease, we may experience delays in enforcing our rights as a landlord and may incur substantial costs in protecting our investment.In addition, at any time, a tenant may seek the protection of bankruptcy laws, which could result in the rejection and termination of such tenant’s lease and thereby cause a reduction in cash available for distribution to our stockholders.Bankruptcy or a material adverse change in the financial condition of a material tenant would likely have a material adverse effect on our results of operations. In light of the amount of vacant space that needs to be leased at the Property and the potential for significant tenant improvement allowances and leasing commissions, it is possible that we may need to borrow funds in the future.The Company may, without the consent of any holder of shares of our Preferred Stock, obtain a revolving line of credit of up to $66,800,000 on commercially reasonable terms to be used for capital improvements or to pay operating expenses of the Property, if needed.As of February 28, 2010, the Company had neither sought nor obtained a line of credit. Critical Accounting Policies and Estimates We have certain critical accounting policies that are subject to judgments and estimates by our management and uncertainties of outcome that affect the application of these policies.We base our estimates on historical experience and on various other assumptions we believe to be reasonable under the circumstances.On an on-going basis, we evaluate our estimates.In the event estimates or assumptions prove to be different from actual results, adjustments are made in subsequent periods to reflect more current information.The accounting policies that we believe are most critical to the understanding of our financial position and results of operations and that require significant management estimates and judgments are discussed below. Critical accounting policies are those that have the most impact on the reporting of our financial condition and results of operations and those requiring significant judgments and estimates.We believe that our judgments and estimates are consistently applied and produce financial information that fairly presents our results of operations.Our most critical accounting policies involve our investments in real property.These policies affect our: 11 · allocation of purchase prices between various asset categories and the related impact on our recognition of rental income and depreciation and amortization expense; and · assessment of the carrying values and impairments of long-lived assets. Allocation of Purchase Price We have allocated the purchase price of the Property to land, buildings and improvements.Each component ofthe purchase price generally has a different useful life.We allocate the value of real estate acquired among land, buildings, improvements and identified intangible assets and liabilities, which may consist of the value of above market and below market leases, the value of in-place leases, and the value of tenant relationships. Purchase price allocations and the determination of the useful lives are based on management’s estimates, which were partially based upon an appraisal that we obtained from an independent real estate appraisal firm. Purchase price allocated to land and building and improvements is based on management’s determination of the relative fair values of these assets assuming the Property was vacant. Management determines the fair value of the Property using methods similar to those used by independent appraisers. Purchase price allocated to above market leases is based on the present value (using an interest rate which reflects the risks associated with the leases acquired) of the difference between (i) the contractual amounts to be paid pursuant to in-place leases and (ii) our estimate of fair market lease rates for leases, measured over a period equal to the remaining non-cancelable term of the leases.Purchase price allocated to in-place leases and the tenant relationships is determined as the excess of (i) the purchase price paid for the Property after adjusting the existing in-place lease to market rental rates over (ii) the estimated fair value of the Property as if vacant.This aggregate value is allocated between the in-place lease value and tenant relationship based on management’s evaluation of the specific characteristics of the tenant’s lease; however, the value of tenant relationships has not been separated from in-place lease value because such value and its consequence to amortization expense is immaterial for the acquisition reflected in our financial statements.Factors considered by us in performing these analyses include (i) an estimate of carrying costs during the expected lease-up periods, including real estate taxes, insurance and other operating income and expenses, and (ii) costs to execute similar leases in current market conditions, such as leasing commissions, legal and other related costs. Depreciation and Amortization We compute depreciation expense using the straight-line method over estimated useful lives of up to 39 years for the building and improvements, and up to 15 years for personal property.The allocated cost of land is not depreciated.The capitalized above-market lease values, if any, are amortized as a reduction to rental income over the remaining non-cancelable terms of the lease.The value of above or below-market leases is amortized over the remaining non-cancelable periods of the lease.The value of in-place leases, exclusive of the value of above-market and below-market in-place leases, is also amortized over the remaining non-cancelable periods of the respective leases.If a lease is terminated prior to its stated expiration, all unamortized amounts relating to that lease would be written off.Inappropriate allocation of acquisition costs, or incorrect estimates of useful lives, could result in depreciation and amortization expenses which do not appropriately reflect the allocation of our capital expenditures over future periods, as is required by generally accepted accounting principles. Impairment We periodically evaluate the Property for impairment indicators.These indicators may include declining tenant occupancy, weak or declining tenant profitability, cash flow or liquidity, our decision to dispose of an asset before the end of its estimated useful life or legislative, economic or market changes that permanently reduce the value of our investment.If indicators of impairment are present, we evaluate the carrying value of the Property by comparing it to its expected future undiscounted cash flows.If the sum of these expected future cash flows is less than the carrying value, we reduce the net carrying value of the Property to the present value of these expected future cash flows. This analysis requires us to judge whether indicators of impairment exist and to estimate likely future cash flows.If we misjudge or estimate incorrectly or if future tenant profitability, market or industry factors differ from our expectations, we may record an impairment charge which is inappropriate or fail to record a charge when we should have done so, or the amount of such charges may be inaccurate. Lease Classification Each time we enter into a new lease or materially modify an existing lease we evaluate whether it is appropriately classified as a capital lease or as an operating lease.The classification of a lease as capital or operating affects the carrying value of a property, as well as our recognition of rental payments as revenue.These evaluations require us to make estimates of, among other things, the remaining useful life and market value of a property, discount rates and future cash flows.Incorrect assumptions or estimates may result in misclassification of our leases. 12 Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued a pronouncement establishing the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied in the preparation of financial statements in conformity with GAAP. The standard explicitly recognizes rules and interpretive releases of the SEC under federal securities laws as authoritative GAAP for SEC registrants. This standard is effective for financial statements issued for fiscal years and interim periods ending after September 15, 2009. The Company has adopted this standard in accordance with GAAP. In May 2009, the FASB issued a pronouncement which sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This pronouncement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date.This disclosure should alert all users of financials statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented. The Company is adhering to the requirements of this pronouncement, which was effective for financial periods ending after June 15, 2009. Results of Operations The Company acquired the Property and commenced operations on January 5, 2007.As of December 31, 2009, the Property was approximately 74% leased to a diverse group of tenants with staggered lease expirations. Comparison of the year ended December 31, 2009 to the year ended December 31, 2008 Revenue Total revenue decreased $1.3 million to $21.7 million for the year ended December 31, 2009, as compared to $23.0 million for the year ended December 31, 2008.This decrease was primarily due to a decrease in revenue from base rents of $1.6 million and a decrease in recovery of expenses of approximately $0.4 million which was offset by an increase in termination fees of $0.7 million. Expenses Total expenses increased approximately $0.3 million to $18.3 million for the year ended December 31, 2009 as compared to $18.0 million for the year ended December 31, 2008.The increase is attributable to an increase in real estate taxes and insurance of approximately $0.6 million which was partially offset by a decrease in depreciation and amortization of $0.2 million and a decrease of rental operating expenses of approximately $0.1 million. Liquidity and Capital Resources Cash and cash equivalents were $21.0 million and $23.9 million at December 31, 2009 and 2008, respectively.The $2.9 million decrease is attributable to $9.2 million provided by operating activities, which was offset by $1.4 million used for investing activities and $10.7 million used for financing activities. Management believes that the existing cash and cash anticipated to be generated internally by operations will be sufficient to meet working capital requirements, distributions and anticipated capital expenditures for at least the next 12 months. Operating Activities The cash provided by operating activities of $9.2 million for the year ended December 31, 2009 was primarily attributable to net income of approximately $3.5 million plus depreciation and amortization of approximately $6.9 million and was offset by uses arising from other current accounts of $0.9 million and payments of deferred leasing costs of $0.3 million. 13 Investing Activities The cash used for investing activities for the year ended December 31, 2009 of approximately $1.4 million was attributable to the purchase of real estate assets. Financing Activities The cash used for financing activities of approximately $10.7 million for the year ended December 31, 2009 was attributable to distributions to stockholders. Sources and Uses of Funds Our principal demands on liquidity are cash for operations and distributions to equity holders.As of December 31, 2009, we had approximately $8.3 million in accrued liabilities.In the near term, liquidity is generated by cash from operations. Contingencies We may be subject to various legal proceedings and claims that arise in the ordinary course of our business.Although occasional adverse decisions or settlements may occur, we believe that the final disposition of such matters will not have a material adverse effect on our financial position or results of operations. Related Party Transactions We have in the past engaged in and currently engage in transactions with a related party, Franklin Street and its subsidiaries FSP Investments LLC and FSP Property Management LLC, which we collectively refer to as FSP.We expect to continue to have related party transactions with FSP in the form of management fees paid to FSP to manage the Company on behalf of our stockholders.FSP Property Management LLC currently provides us with asset management and financial reporting services.The asset management agreement between us and FSP Property Management LLC requires us to pay FSP Property Management LLC a monthly fee equal to one-half of one percent (0.5%) of the gross revenues of the Property for the corresponding month.The asset management agreement between us and FSP Property Management LLC may be terminated by either party without cause at any time, upon at least thirty (30) days’ written notice.For the years ended December 31, 2009 and 2008, management fees paid were $107,000 and $123,000, respectively. On December 27, 2007, Franklin Street purchased 965.75 shares of the Preferred Stock (or approximately 43.7%), of the Company for consideration totaling $82,813,000.Prior to purchasing any shares of the Preferred Stock, Franklin Street agreed to vote any shares held by it on any matter presented to the holders of the Preferred Stock in a manner that approximates as closely as possible the votes cast in favor of and opposed to such matter by the holders of the Preferred Stock other than Franklin Street and its affiliates.For purposes of determining how Franklin Street votes its shares of the Preferred Stock, abstentions and non-votes by stockholders other than Franklin Street are not considered.Franklin Street is entitled to distributions that are declared on the Preferred Stock. Franklin Street is the sole holder of the Company’s one share of Common Stock that is issued and outstanding.Subsequent to the completion of the private placement of the Preferred Stock in December 2007, Franklin Street has not been entitled to share in any earnings or any dividend as a result of its ownership of the Common Stock of the Company. Rental Income Commitments Our commercial real estate operations consist of the leasing of the Property.Approximate future minimum rental income under non-cancelable operating leases as of December 31, 2009 is as follows: 14 Year Ending Amount December 31, (in thousands) $ Thereafter $ Off-Balance Sheet Arrangements The Company is a party to management, construction management and leasing agreements with an unaffiliated third party management company, Hines Interests Limited Partnership, to provide property management, construction management and leasing services, and is party to an asset management agreement with an affiliate, FSP Property Management LLC, to provide asset management and financial reporting services, all of which agreements may be terminated by either party without cause at any time, upon at least thirty (30) days’ written notice.The asset management agreement between the Company and FSP Property Management LLC requires the Company to pay FSP Property Management LLC a monthly fee equal to one-half of one percent (0.5%) of the gross revenues of the Property for the corresponding month. Item 7A. Quantitative and Qualitative Disclosure About Market Risk Not applicable. Item 8. Financial Statements and Supplementary Data The information required by this item is included elsewhere herein and incorporated herein by reference.Reference is made to the Index to Consolidated Financial Statements in Item 15 of Part IV. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Not applicable. Item 9A. Controls and Procedures Not applicable. Item 9A(T). Controls and Procedures Disclosure Controls and Procedures Our management, with the participation of our principal executive officer and principal financial officer, evaluated the effectiveness of our disclosure controls and procedures as of December 31, 2009. The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, or the Exchange Act, means controls and other procedures of a company that are designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure.Management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving their objectives and management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and procedures.Based on the evaluation of our disclosure controls and procedures as of December 31, 2009, our principal executive officer and principal financial officer concluded that, as of such date, our disclosure controls and procedures were effective at the reasonable assurance level. 15 Management’s Annual Report on Internal Control Over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934 as a process designed by, or under the supervision of, the Company’s principal executive and principal financial officer and effected by the Company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: •Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; •Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and •Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009.In making this assessment, the Company’s management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on our assessment, management concluded that, as of December 31, 2009, the Company’s internal control over financial reporting is effective based on those criteria. This annual report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting.Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. This report shall not be deemed to be filed for the purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section. Changes in Internal Control Over Financial Reporting No change in our internal control over financial reporting occurred during the year ended December 31, 2009 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. This Annual Report on Form 10-K does not include a report of management’s assessment regarding internal control over financial reporting or an attestation report of our registered public accounting firm due to a transition period established by rules of the Securities and Exchange Commission for newly public companies. Item 9B. Other Information Not applicable. 16 PART III Item 10. Directors, Executive Officers and Corporate Governance Directors and Executive Officers Information regarding the executive officers and directors of the Company as of February 28, 2010 is set forth below.The biographies of each of the directors below contain information regarding the person’s service as a director, business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused our Board of Directors to determine that the person should serve as a director of the Company. In addition, all of our directors bring to our Board executive leadership experience derived from their service as executives of a public company and specifically as an executive of Franklin Street and employee of FSP Investments, a wholly-owned subsidiary of Franklin Street, as well as other key attributes that are important to an effective board: integrity, candor, analytical skills, the willingness to engage management and each other in a constructive and collaborative fashion. In addition, we have included information about each nominee’s specific experience, qualifications, attributes, or skills that led the Board to conclude that he or she should serve as a director of the Company, in light of our business and structure. George J. Carter, age 61, is President and a director of the Company.Since 1996 he has also been President and Chief Executive Officer and a director of Franklin Street and is responsible for all aspects of the business of Franklin Street and its affiliates, with special emphasis on the evaluation, acquisition and structuring of real estate investments.From 1992 through 1996 he was President of Boston Financial Securities, Inc. (“Boston Financial”).Prior to joining Boston Financial, Mr. Carter was owner and developer of Gloucester Dry Dock, a commercial shipyard in Gloucester, Massachusetts.From 1979 to 1988, Mr. Carter served as Managing Director in charge of marketing at First Winthrop Corporation, a national real estate and investment banking firm headquartered in Boston, Massachusetts.Prior to that, he held a number of positions in the brokerage industry including those with Merrill Lynch & Co. and Loeb Rhodes & Co.Mr. Carter is a graduate of the University of Miami (B.S.).Mr. Carter is a FINRA General Securities Principal (Series 24) and holds a FINRA Series 7 general securities license. Barbara J. Fournier, age 54, is the Vice President, Chief Operating Officer, Treasurer and Secretary and a director of the Company.Since 1996, she has also been Chief Operating Officer, Treasurer and Secretary and a director of Franklin Street.In 2008, Ms. Fournier became an Executive Vice President of Franklin Street.Ms. Fournier has as her primary responsibility, together with Mr. Carter, the management of all operating business affairs of Franklin Street and its affiliates.From 1993 through 1996, she was Director of Operations for the private placement division of Boston Financial.Prior to joining Boston Financial, Ms. Fournier served as Director of Operations for Schuparra Securities Corp. and as the Sales Administrator for Weston Financial Group.From 1979 through 1986, Ms. Fournier worked at First Winthrop Corporation in administrative and management capacities, including Office Manager, Securities Operations and Partnership Administration.Ms. Fournier attended Northeastern University and the New York Institute of Finance.Ms. Fournier is a member of the NYSE Amex Listed Company Council.Ms. Fournier is a FINRA General Securities Principal (Series 24).She also holds other FINRA supervisory licenses including Series 4 and Series 53, and a FINRA Series 7 general securities license. William W. Gribbell, age 50, is an Executive Vice President and a director of the Company.Since 1996, he has been an Executive Vice President of Franklin Street and has as his primary responsibility the direct equity placement of Franklin Street-sponsored investment programs.From 1993 through 1996 he was an executive officer of Boston Financial.From 1989 to 1993, Mr. Gribbell worked at Winthrop Financial Associates.Mr. Gribbell is a graduate of Boston University (B.A.).Mr. Gribbell holds a FINRA Series 7 general securities license. R. Scott MacPhee, age 52, is an Executive Vice President and a director of the Company.Since 1996, he has been an Executive Vice President of Franklin Street and has as his primary responsibility the direct equity placement of Franklin Street-sponsored investment programs.From 1993 through 1996 he was an executive officer of Boston Financial.From 1985 to 1993, Mr. MacPhee worked at Winthrop Financial Associates.Mr. MacPhee attended American International College.Mr. MacPhee holds a FINRA Series 7 general securities license. Janet Prier Notopoulos, age 62, is a Vice President and a director of the Company.In addition, she is President of FSP Property Management LLC and an Executive Vice President and a director of Franklin Street and has as her primary responsibility the oversight of the management of the real estate assets of Franklin Street and its affiliates.Prior to joining Franklin Street in 1997, Ms. Notopoulos was a real estate and marketing consultant for various clients.From 1975 to 1983, she was Vice President of North Coast Properties, Inc., a Boston real estate investment company.Between 1969 and 1973, she was a real estate paralegal at Goodwin, Procter & Hoar.Ms. Notopoulos is a graduate of Wellesley College (B.A.) and the Harvard School of Business Administration (M.B.A). 17 Jeffrey B. Carter, age 38, is a Vice President and a director of the Company, and is George J. Carter's son. In addition, he is a Senior Vice President and the Director of Acquisitions for Franklin Street.Prior to joining Franklin Street in 1998, Mr. Carter worked in Trust Administration for Northern Trust Bank in Miami, Florida. Mr. Carter is a graduate of Arizona State University (B.A.) and The George Washington University (M.A.).Mr. Carter holds a FINRA Series 7 general securities license. Each of our directors holds office from the time of his or her election until the next annual meeting and until a successor is elected and qualified, or until such director’s earlier death, resignation or removal.Each of the above persons has been associated with us in the positions described above since our inception in 2006.Each of them is an employee of FSP Investments LLC, a wholly-owned subsidiary of Franklin Street, which is the sole owner of the Common Stock.Each of our officers serves in that capacity at the request of Franklin Street. George J. Carter, Barbara J. Fournier, R. Scott MacPhee, William W. Gribbell and Janet P. Notopoulos also serve as directors of FSP Galleria North Corp., FSP Phoenix Tower Corp. and FSP 50 South Tenth Street Corp., which are public reporting companies sponsored by Franklin Street.Jeffrey B. Carter also serves as a director of FSP 50 South Tenth Street Corp.In their capacities as directors of FSP Galleria North Corp., FSP Phoenix Tower Corp. and FSP 50 South Tenth Street Corp., George J. Carter, Barbara J. Fournier, R. Scott MacPhee, William W. Gribbell, Janet P. Notopoulos and Jeffrey B. Carter, as applicable, each holds office from the time of his or her election until the next annual meeting and until a successor is elected and qualified, or until such director's earlier death, resignation or removal. Sections 16(a) Beneficial Ownership Reporting Compliance Based solely on its review of copies of reports filed by the directors and executive officers of the Company pursuant to Section 16(a) of the Exchange Act, the Company believes that during 2009 all filings required to be made by its reporting persons were timely made in accordance with the requirements of the Exchange Act. Corporate Governance Our board of directors does not have standing compensation, nominating and corporate governance or audit committees. Our officers are compensated by Franklin Street in connection with their employment by Franklin Street and serve as our executive officers at Franklin Street’s request.Our directors are officers of Franklin Street and we do not consider it necessary to establish a nominating committee or a policy for reviewing nominees recommended by stockholders.We do not have a director who qualifies as an “audit committee financial expert” under the regulations of the SEC.We have not adopted a code of business conduct or code of ethics for our executive officers because all of our officers are officers of Franklin Street and are governed by Franklin Street’s code of business conduct and ethics. Item 11. Executive Compensation Each of the executive officers of the Company is compensated by Franklin Street in connection with his or her employment by Franklin Street and serves as an executive officer of the Company at Franklin Street’s request without compensation.Franklin Street is subject to the informational requirements of the Exchange Act, and, in accordance therewith, files reports and other information with the Securities and Exchange Commission (SEC).Franklin Street’s common stock is traded on the NYSE Amex under the symbol “FSP”. 18 Item 12.  Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following tables set forth the beneficial ownership of the Company’s Common Stock and Preferred Stock as of February 28, 2010 by each holder who beneficially owns more than five percent of the Company’s Common Stock or Preferred Stock, by each director, by each of the Company’s executive officers and by all current directors and executive officers as a group.To the Company’s knowledge, no person or group, other than as set forth below, beneficially owns more than five percent of the Company’s Common Stock or Preferred Stock. Common Stock NumberofShares Percentage of Beneficially Outstanding Name of Holder Owned CommonStock Franklin Street Properties Corp. (1) 1 100% George J. Carter(2) - 0% Barbara J. Fournier(2) - 0% R. Scott MacPhee(2) - 0% William W. Gribbell(2) - 0% Jeffrey B. Carter(2) - 0% Janet P. Notopoulos(2) - 0% All Directors and Executive Officers as a Group (consisting of 6 persons)(2) - 0% Preferred Stock Number of Shares Percentage of Beneficially Outstanding Name of Holder Owned PreferredStock Franklin Street Properties Corp. (1) 43.7% George J. Carter(2) - 0% Barbara J. Fournier(2)(3) .02% R. Scott MacPhee(2) - 0% William W. Gribbell(2)(4) .01% Jeffrey B. Carter(2) - 0% Janet P. Notopoulos(2) - 0% All Directors and Executive Officers as a Group (consisting of 6 persons) .03% The address of Franklin Street Properties Corp. is 401 Edgewater Place, Wakefield, Massachusetts 01880. Each of the executive officers is employed by FSP Investments LLC, a subsidiary of Franklin Street Properties Corp.Franklin Street Properties Corp. owns 100% of the issued and outstanding Common Stock of the Company. The fractional share is held by Ms. Fournier and her spouse. The fractional share is held by Mr. Gribbell’s spouse. Equity Compensation Plan Information The Company does not have any equity compensation plans. 19 Item 13.  Certain Relationships and Related Transactions, and Director Independence Certain Relationships and Related Transactions George J. Carter, Barbara J. Fournier, R. Scott MacPhee, William W. Gribbell and Janet P. Notopoulos, each of whom is an executive officer of the Company, are executive officers of Franklin Street and, except for R. Scott MacPhee and William W. Gribbell, are directors of Franklin Street.None of such persons received any remuneration from the Company for their services. We have in the past engaged in and currently engage in transactions with a related party, Franklin Street and its subsidiaries FSP Investments LLC and FSP Property Management LLC, which we collectively refer to as FSP.We expect to continue to have related party transactions with FSP in the form of management fees paid to FSP to manage the Company on behalf of our stockholders.FSP Property Management LLC currently provides us with asset management and financial reporting services.The asset management agreement between us and FSP Property Management LLC requires us to pay FSP Property Management LLC a monthly fee equal to one-half of one percent (0.5%) of the gross revenues of the Property.The asset management agreement between us and FSP Property Management LLC may be terminated by either party without cause at any time, upon at least thirty (30) days’ written notice.For the years ended December 31, 2009 and 2008, management fees paid were $107,000 and $123,000, respectively. On December 27, 2007, Franklin Street purchased 965.75 shares of Preferred Stock (or approximately 43.7%), for consideration totaling $82,813,000.Prior to purchasing any shares of the Preferred Stock, Franklin Street agreed to vote any shares held by it on any matter presented to the holders of the Preferred Stock in a manner that approximates as closely as possible the votes cast in favor of and opposed to such matter by the holders of the Preferred Stock other than Franklin Street and its affiliates.For purposes of determining how Franklin Street votes its shares of the Preferred Stock, abstentions and non-votes by stockholders other than Franklin Street are not considered.Franklin Street is entitled to distributions that are declared on the Preferred Stock. Franklin Street is the sole holder of the Company’s one share of Common Stock that is issued and outstanding.Subsequent to the completion of the private placement of the Preferred Stock in December 2007, Franklin Street has not been entitled to share in any earnings or any dividend as a result of its ownership of the Common Stock of the Company. Director Independence Our securities are not listed on a national securities exchange or in an inter-dealer quotation system.None of our directors qualifies as “independent” under the standards of the NYSE Amex, where Franklin Street is listed. Item 14.  Principal Accounting Fees and Services Independent Auditor Fees and Other Matters The following tables summarize the aggregate fees billed by the Company’s independent registered public accounting firm, Braver PC, for audit services for each of the last two fiscal years and for other services rendered to the Company in each of the last two fiscal years. Fee Category Audit Fees (1) $ $ Audit-Related Fees (2) Tax Fees (3) All Other Fees (4) Total Fees $ $ 20 Audit fees consist of fees for the audit of our financial statements, the review of the interim financial statements included in our quarterly reports on Form 10-Q, and other professional services provided in connection with statutory and regulatory filings or engagements. Audit-related fees consist of fees for assurance and related services that are reasonably related to the performance of the audit and the review of our financial statements and which are not reported under “Audit Fees”. Tax fees consist of fees for tax compliance, tax advice and tax planning services.Tax compliance services, which relate to the preparation of tax returns, claims for refunds and tax payment-planning services, accounted for $5,250 of the total tax fees incurred in 2009 and $5,000 of the total tax fees incurred in 2008. The Company was not billed by its independent registered public accounting firm in 2009 or 2008 for any other fees. Pre-Approval Policy and Procedures The Company has not adopted policies and procedures relating to the pre-approval of audit and non-audit services that are to be performed by the Company’s independent registered public accounting firm. 21 PART IV Item 15.  Exhibits,Financial Statement Schedules (a) The following documents are filed as part of this report. 1. Financial Statements: The Financial Statements listed in the accompanying Index to Consolidated Financial Statements are filed as part of this Annual Report on Form 10-K. 2. Financial Statement Schedule: The Financial Statement Schedule listed on the accompanying Index to Consolidated Financial Statements is filed as part of this Annual Report on Form 10-K. 3. Exhibits: The Exhibits listed in the Exhibit Index are filed as part of this Annual Report on Form 10-K. 22 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf as of March 12, 2010 by the undersigned, thereunto duly authorized. FSP 303 East Wacker Drive Corp. By: /s/ George J. Carter George J. Carter President Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ George J. Carter George J. Carter President and Director (Principal Executive Officer) March 12, 2010 /s/ Barbara J. Fournier Barbara J. Fournier Vice President, Chief Operating Officer, Treasurer, Secretary and Director (Principal Financial Officer and Principal Accounting Officer) March 12, 2010 /s/ R. Scott MacPhee R. Scott MacPhee Director, Executive Vice President March 12, 2010 /s/ William W. Gribbell William W. Gribbell Director, Executive Vice President March 12, 2010 /s/ Janet P. Notopoulos Janet P. Notopoulos Director, Vice President March 12, 2010 /s/ Jeffrey B. Carter Director, Vice President Jeffrey B. Carter March 12, 2010 23 EXHIBIT INDEX Exhibit No. Description Certificate of Incorporation, incorporated herein by reference to Exhibit 3.1 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) By-Laws, incorporated herein by reference to Exhibit 3.2 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) Office Lease, dated August 1997, between Metropolitan Life Insurance Company and KPMG Peat Marwick LLP, as amended by that certain First Amendment, dated December 4, 1997, between Metropolitan Life Insurance Company and KPMG Peat Marwick LLP, as further amended by that certain Second Amendment to Lease, dated December 4, 1997, between Metropolitan Life Insurance Company and KPMG Peat Marwick LLP, as further amended by that certain Third Amendment to Lease, dated March 4, 2004, between 303 Wacker Realty L.L.C. and KPMG LLP, as further amended by that certain Fourth Amendment to Lease, dated January 8, 2008, between FSP 303 East Wacker Drive LLC and KPMG LLP, incorporated herein by reference to Exhibit 10.1 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) Office Lease, dated January 1, 1996, between Metropolitan Life Insurance Company and Consoer Townsend Environdyne Engineers, Inc., as amended by that certain First Amendment to Lease, dated October 1, 1999, between 303 Wacker Realty L.L.C. and Consoer Townsend Environdyne Engineers, Inc., as further amended by that certain Second Amendment to Lease, dated January 22, 2001, between 303 Wacker Realty L.L.C. and Consoer Townsend Environdyne Engineers, Inc., as further amended by that certain Third Amendment to Lease, dated March 1, 2004, between 303 Wacker Realty L.L.C. and Consoer Townsend Environdyne Engineers, Inc., incorporated herein by reference to Exhibit 10.2 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) Asset Management Agreement, dated January 5, 2007, between FSP 303 East Wacker Drive LLC and FSP Property Management LLC, as amended by that certain First Amendment to Asset Management Agreement, dated August 23, 2007, between FSP 303 East Wacker Drive LLC and FSP Property Management LLC, incorporated herein by reference to Exhibit 10.3 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) Voting Agreement, dated January 1, 2007, among FSP 303 East Wacker Drive Corp., George J. Carter and Franklin Street Properties Corp., incorporated herein by reference to Exhibit 10.4 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) Subsidiaries of FSP 303 East Wacker Drive Corp., incorporated herein by reference to Exhibit 21.1 to FSP 303 East Wacker Drive Corp.’s Registration Statement on Form 10, as amended (File No. 000-53165) Certification of FSP 303 East Wacker Drive Corp.'s principal executive officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of FSP 303 East Wacker Drive Corp.'s principal financial officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of FSP 303 East Wacker Drive Corp.'s principal executive officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of FSP 303 East Wacker Drive Corp.'s principal financial officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 24 FSP 303 East Wacker Drive Corp. Index to Consolidated Financial Statements Table of Contents Page Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 F-4 Consolidated Statements of Changes in Stockholders’ Equity for the years ended December 31, 2008 and 2009 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-6 Notes to Consolidated Financial Statements F-7 Financial Statement Schedule – Schedule III F-15 F-1 [LETTERHEAD OF BRAVER PC] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders FSP 303 East Wacker Drive Corp. Wakefield, Massachusetts We have audited the accompanying consolidated balance sheets of FSP 303 East Wacker Drive Corp. as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders' equity and cash flows for the years then ended.Our audits also included the financial statement schedule listed in the Index at Item 15(a)(2).These consolidated financial statements and schedule are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of FSP 303 East Wacker Drive Corp. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly in all material respects the information set forth therein. /s/ Braver PC Newton, Massachusetts March 12, 2010 F-2 FSP 303 East Wacker Drive Corp. Consolidated Balance Sheets December 31, (in thousands, except share and par value amounts) Assets: Real estate investments, at cost: Land $ $ Buildings and improvements Furniture and Equipment - Less accumulated depreciation Real estate investments, net Acquired real estate leases, net of accumulated amortization of $4,360 and $4,159, respectively Acquired favorable real estate leases, net of accumulated amortization of $2,755 and $3,181, respectively Cash and cash equivalents Tenant rent receivable 58 Step rent receivable Deferred leasing costs, net of accumulated amortization of $241 and $98, respectively Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued expenses $ $ Tenant security deposits Acquired unfavorable real estate leases, net of accumulated amortization of $255 and $209, respectively Total liabilities Commitments and Contingencies: - - Stockholders’ Equity: Preferred Stock, $.01 par value, 2,210 shares authorized, issued and outstanding, aggregate liquidation preference $221,000 - - Common Stock, $.01 par value, 1 share authorized, issued and outstanding - - Additional paid-in capital Retained deficit and distributions in excess of earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. F-3 FSP 303 East Wacker Drive Corp. Consolidated Statements of Operations For the Year Ended December 31, (in thousands, except share and per share amounts) Revenues: Rental $ $ Total revenue Expenses: Rental operating expenses Real estate taxes and insurance Depreciation and amortization Total expenses Income before interest income Interest income Net income attributable to preferred stockholders $ $ Weighted average number of preferred shares outstanding, basic and diluted Net income per preferred share, basic and diluted $ $ See accompanying notes to consolidated financial statements. F-4 FSP 303 East Wacker Drive Corp. Consolidated Statements of Changes in Stockholders’ Equity For the Years Ended December 31, 2008 and 2009 (in thousands, except per share and share amounts) Preferred Stock Common Stock Additional Paid-in Capital RetainedDeficit andDistributions in Excess of Earnings Total Stockholders' Equity Balance, January 1, 2008 $
